FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10088

               Plaintiff - Appellee,             D.C. No. 1:07-CR-00541-HG

   v.
                                                 MEMORANDUM *
 YONG SANG KIM,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      Helen Gillmor, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Yong Sang Kim appeals from the 36-month sentence imposed following his

guilty-plea conviction for conspiracy to operate an illegal gambling business,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
operating an illegal gambling business, and conspiracy to commit money

laundering, in violation of 18 U.S.C. §§ 371, 1955 and 1956(a)(1)(A)(I). We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       Kim contends that the district court procedurally erred by failing to give an

adequate statement of reasons for the sentence imposed and by failing to consider

all relevant factors listed in 18 U.S.C. § 3553(a). Kim also contends that his

sentence is substantively unreasonable because it is greater than necessary to

comport with the goals of sentencing. The record demonstrates that the district

court thoroughly explained its reasons for the sentence in light of the 18 U.S.C.

§ 3553(a) sentencing factors, and that given the totality of the circumstances, the

sentence imposed is substantively reasonable. See United States v. Carty, 520 F.3d
984, 991-93 (9th Cir. 2008) (en banc); see also United States v. Mohamed, 459
F.3d 979, 988-89 (9th Cir. 2006).

       AFFIRMED.




EH/Research                                2                                     09-10088